Citation Nr: 1418154	
Decision Date: 04/23/14    Archive Date: 05/02/14

DOCKET NO.  11-33 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include separation disorder.

2.  Entitlement to service connection for residuals of a subarachnoid brain hemorrhage.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Andrea Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service for two months from July to September 1997.

The Board notes that when a claimant makes a claim, he or she is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  As such, the Board has recharacterized the issue of entitlement to service connection for a separation disorder as entitlement to service connection for an acquired psychiatric disorder, to include separation disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

In June 2012, the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the claims file.
	

FINDINGS OF FACT

1.  A current psychiatric disorder is not shown.

2.  A brain hemorrhage was not manifest during service, for many years after service, and was not otherwise caused by active service.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303 (2013).

2.  The residuals of a brain hemorrhage were not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection may also be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  This has been interpreted as a three-element test based on nexus: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

Acquired Psychiatric Disorder

The Veteran asserts that she has a separation disorder which began during her active service, when she experienced stress at being separated from her family.  As a lay person, she is competent to report what comes to her through her senses, such as experiencing feelings of stress and depression at separation from her family.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, she lacks the medical training and expertise to provide a complex medical opinion diagnosing any current psychiatric disorder.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

Accordingly, the Board has considered her competent lay statement regarding experiencing symptoms of stress and depression at separation from her family, however, as will be discussed, the medical evidence does not establish a current psychiatric disorder.

Specifically, service treatment records reflect the Veteran experienced feelings of extreme loneliness, sadness, and depression during her active service.  She reported wanting to return home, and her inability to return home resulted in suicidal ideation.  As a result, she impulsively and superficially cut her left wrist with a razor.  She was diagnosed with adjustment disorder with depressed mood, although the physician indicated this disorder was "resolving."  As a result of her symptoms, she was temporarily hospitalized and eventually discharged from service after only 2 months.  Therefore, there is in-service evidence of psychiatric symptomatology.

Post-service medical records do not reflect that the Veteran sought treatment for psychiatric complaints after active service.  She filed the claim for a psychiatric disorder more than a decade after her brief period of active duty.  Moreover, at the hearing, she confirmed she has not sought any psychiatric treatment.  She submitted private treatment records for other medical complaints but not for psychiatric symptoms.

In a May 2010 VA examination, the examiner reviewed the claims file, including records of the Veteran's in-service psychiatric treatment, and personally interviewed and examined her.  The examiner noted that the Veteran had not sought any psychiatric treatment, and she did not demonstrate any psychiatric symptoms during her examination.  Therefore, the examiner opined that the Veteran did not meet the diagnostic criteria for any current psychiatric diagnosis.  He also opined there was no nexus between active service and any potential current psychiatric diagnosis.

Therefore, the evidence does not establish the Veteran has any current psychiatric disorder.  She has not sought medical treatment for any disorder, and the examiner opined she did not demonstrate any psychiatric symptoms.  Therefore, the evidence does not establish the Veteran has a currently disability.  Because there is no disability on which benefits could be granted, service connection is denied.

Brain Hemorrhage

At the hearing, the Veteran testified that in May 2005, approximately 8 years after separation from service, one of the vessels in her brain ruptured as a result of stress and high blood pressure.  She asserted her stress at the time was due to an unsuccessful marriage that she did not enter into marriage until after service.  She also denied experiencing any hypertension or high blood pressure during service.

Service treatment records have been reviewed and confirm the Veteran's testimony that she did not have a brain hemorrhage or hypertension during active service.  Her first blood pressure reading taken during her brief psychiatric hospitalization was slightly elevated, however a subsequent reading that same day was in the normal range.  The physician did not diagnose hypertension.  Therefore, there is no in-service occurrence of brain hemorrhage or any symptoms reasonably attributed thereto.

The Veteran indicated that she was treated at a private hospital for the brain hemorrhage but records from that facility starting in May 2005 do not show complaints of, treatment for, or a diagnosis of a brain hemorrhage.  A September 2008 medical record notes a history of cerebral bleeding; however, there is no suggestion of the etiology of this disorder.

Even accepting that the Veteran experienced a brain hemorrhage 8 years after active service, the evidence does not support a finding that it was related to her 2 month period of active duty.  Moreover, in her own testimony, she related the hemorrhage to stress resulting from post-service events, including an unsuccessful marriage.  Therefore, the evidence does not establish that her history of post-service brain hemorrhage was related to her active service, and service connection is denied.

Duties to Notify and Assist

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in December 2009 that fully addressed all notice elements, and was sent prior to the initial RO decision in this matter.  The letter informed her of what evidence was required to substantiate the claims and of her and VA's respective duties for obtaining evidence.  This same letter also informed her of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  Under these circumstances, the Board finds that the notification requirements of the VCAA and Dingess have been satisfied as to both timing and content.

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013). 

Service treatment records and identified post-service private records have been obtained and associated with the claims file.  The Veteran testified she did not receive any treatment at a VA facility.  She was also provided with a hearing that was compliant with the requirements of Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The Veteran was provided with an examination regarding her psychiatric disorder, the report of which has been associated with the claims file.  The VA examiner was thorough and adequate, and provided a sound basis upon which to base a decision with regard to the claim.  

The Board acknowledges the Veteran was not provided with a VA examination regarding her brain hemorrhage.  VA medical examinations must be provided when there is competent evidence of a current disability, evidence establishing an in-service injury or event, and any indication that the disability may be related to the in-service event.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  However, as discussed above, the evidence does not suggest the Veteran's post-service brain hemorrhage was related to her active service.  Accordingly, a VA examination was not required regarding this appeal.

As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

Service connection for an acquired psychiatric disorder is denied.

Service connection for residuals of a brain hemorrhage is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


